SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 8-K ————— CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):April 3, 2012 ————— HOLLOMAN ENERGY CORPORATION (Name of Small Business Issuer in its charter) ————— Nevada 000-52419 77-0643398 (State of incorporation) (Commission File No.) (IRS Employer Identification No.) 333 North Sam Houston Parkway East, Suite 600, Houston, Texas, 77060 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:(281) 260-0193 (Former name or former address if changed since last report) Check appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Compensatory Arrangements of Certain Officers On August15, 2009 Holloman Energy Corporation established a Non-Qualified Stock Option Plan and a Stock Bonus Plan (the “Plans”). The terms and conditions of the Plans are described in our 8-K filed with the Securities and Exchange Commission on August 20, 2009 which is herewith incorporated by reference. Issuance of Options and Bonus Shares On April 3, 2012 Holloman’s directors granted options to the person and upon the terms shown below. The options were granted pursuant to the terms of the Non-Qualified Stock Option Plan. Option Holder No.of Shares Issuable Upon Exercise of Option Exercise Price First Date Exercisable Expiration Date Mark Stevenson Stock Option A $ 4/3/2012 8/15/2012 Stock Option B $ 4/3/2012 8/15/2012 Stock Option C $ 4/3/2012 8/15/2014 Stock Option D $ 4/3/2012 8/15/2014 On April 3, 2012, Holloman’s directors authorized the issuance of shares of its common stock to the following persons pursuant to the Stock Bonus Plan. Number Name of Shares Mark Stevenson 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 6, 2012 HOLLOMAN ENERGY CORPORATION By: /s/ Robert Wesolek Robert Wesolek, Chief Financial Officer 3
